DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie I, reading figure 1-4, claims 1-5, and 9-11, in the reply filed on July 19, 2021 (including the interview summary, mailed on October 8, 2021) is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to because:
(1) Bonding member for on substrate (11) for mounting electronic component (2), may be shown in figure, as described with reference to figure 2.  
(2) Brazing material for connecting the heat dissipation body to substrate may be shown in the figure (¶0019, ¶0059).
(3) Thin film layer including plating layer may be shown in the figure (¶0031).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (JP2017204503A, Derwent # 2017-782461) in view of Min (US 2016/0249445, submitted by the applicant).
Regarding claim 1, Tamura, figure 1, discloses a substrate for mounting electronic element, comprising: a first substrate (the substrate comprising elements 14-
Min, figure 1A, discloses a circuit board structure with a heat dissipation body (110) formed of carbon (¶0052) in the second substrate (10) with the first substrate (a 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the substrate of Tamura, with the mounting surface being a rectangular shape, and,  heat conduction of the plurality of heat dissipation bodies in a direction perpendicular to a longitudinal direction of the at least one mounting portion and perpendicular to a direction along opposite sides of the second substrate being greater than heat conduction of the plurality of heat dissipation bodies in the longitudinal direction of the at least one mounting portion and in the direction along opposite sides of the second substrate in a transparent plan view of the substrate for mounting electronic element, as taught by Min, order to have enhanced heat dissipation rate.

Regarding claim 2, the modified substrate of Tamura further discloses wherein the plurality of heat dissipation bodies are arranged in series inside the second substrate (see figure), and-4-6462906.1Applicant: KYOCERA CORPORATION Application No.: Not Yet Knownin the transparent plan view, heat conduction of the plurality of heat dissipation bodies in a direction perpendicular to a direction in which the plurality of heat dissipation bodies are aligned is greater than heat conduction of the plurality of heat dissipation bodies in the direction in which the plurality of heat dissipation bodies are aligned (obvious as applied to claim 1 above in order to enhance the heat dissipation rate). 

Regarding claim 3, the modified substrate of Tamura further discloses in a longitudinal cross-sectional view of the substrate for mounting electronic element in the direction perpendicular to the direction in which the plurality of heat dissipation bodies are aligned, heat conduction in a thickness direction of the plurality of heat dissipation bodies is greater than heat conduction of the plurality of heat dissipation bodies in a direction perpendicular to the thickness direction (obvious as explained and applied to claim 1 above in order to enhance heat dissipation rate). 

Regarding claim 4, the modified substrate of Tamura further discloses wherein the first substrate has a rectangular shape, and the plurality of heat dissipation bodies are located in series in a longitudinal direction of the first substrate in a plan view of the substrate for mounting electronic element (obvious from the figure of Tamura and Min).  

Regarding claim 5, the modified substrate of Tamura further discloses wherein in a longitudinal cross-sectional view of the at least one mounting portion, heat conduction of the plurality of heat dissipation bodies in a thickness direction thereof is greater than heat conduction of the plurality of heat dissipation bodies in a direction perpendicular to the thickness direction (obvious as explained and applied to claim 1 above).  

Regarding claim 9, the modified substrate of Tamura discloses an electronic device, comprising: the substrate for mounting electronic element according claims 1 (as applied to claim 1 above)  at least one electronic element mounted on the at least 

Regarding claim 10, the modified substrate of Tamura further discloses the electronic device according to claim 9; and a module substrate to which the electronic device is to be connected (obvious as taught by Min).  

Regarding claim11, the modified substrate of Tamura further discloses the substrate for mounting electronic element according to claim 3, wherein -7-6462906.1Applicant: KYOCERA CORPORATIONApplication No.: Not Yet Knownthe first substrate has a rectangular shape, and the plurality of heat dissipation bodies are located in series in a longitudinal direction of the first substrate in a plan view of the substrate for mounting electronic element (obvious as applied to claim 1, 3 and 9).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sun (US 2012/0279760), figure 2, discloses a substrate with heat dissipating body (134), formed of carbon (graphite paragraph 0035) mounted in the substrate.


Canete (US 2014/0,355,215), figure 13, discloses a second substrate (10) with heat dissipating body in the substrate, a first substrate above the second substrate with a component (46) mounted on the first substrate.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / October 23, 2021